DISCIPLINARY PROCEEDINGS
_[x_PER CURIAM.
Formal charges were filed against Malcolm E. Decelle, Jr. alleging that he neglected a personal injury matter and failed to cooperate with disciplinary counsel. The hearing committee recommended respondent’s immediate transfer to disability inactive status, based on testimony presented in mitigation that respondent has a drinking problem. The disciplinary board rejected the hearing committee’s recommendation, recommending instead that disciplinary proceedings be stayed pending a formal hearing on disability-
Upon review of the record and recommendations, and considering the transcript, record, briefs and oral argument, it is the decision of this court that Malcolm E. Decelle, Jr. be suspended from the practice of law for a period of two years from the finality of this decision. Respondent’s suspension is deferred and he is placed on supervised probation for two years with the following special conditions: (1) Respondent’s continued abstinence from alcohol and his continued recovery from substance abuse; (2) The appointment of a probation/sobriety monitor by the Bar Association’s Alcohol and Drug Abuse Committee Chair, or other neutral substance abuse recovery entity, and respondent’s full cooperation with said monitor; (3) Random *214blood alcohol screenings, at respondent’s expense, asj2_directed by the probation/sobriety monitor not less than 3 times per year, and more if the monitor deems it appropriate; (4) Quarterly written reports by the probation/sobriety monitor to the Office of Disciplinary Counsel concerning respondent’s recovery, and an immediate written report to the Office of Disciplinary Counsel of any violation of any of the terms of this probation; (5) Full compliance by respondent with the Rules of Professional Conduct and prompt and full cooperation with requests for information by the Office of Disciplinary Counsel; and (6) Respondent’s continued fulfillment of C.L.E., bar dues, registration fee and statement obligations.
Following successful completion of probation, the suspension from practice shall be set aside without further order of the court. Any violation of the terms of this probation shall be noticed and heard summarily by a panel of the Disciplinary Board in an expedited procedure, and the Board shall promptly file its report on such matters with the court for summary consideration and disposition. All costs of this proceeding are assessed to respondent.
SUSPENSION ORDERED, DEFERRED WITH PROBATION.
DENNIS, J., not on panel.